Citation Nr: 0310572	
Decision Date: 05/23/03    Archive Date: 06/02/03

DOCKET NO.  90-22 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for a cervical 
condition.

3.  Entitlement to service connection for chronic rhinitis.

4.  Entitlement to service connection for degenerative joint 
disease, including osteoarthritis of the spine.

5.  Entitlement to service connection for peripheral 
neuropathy.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for post-traumatic 
stress disorder.

8.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin condition.

9.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
eye condition.

10.  Entitlement to a rating in excess of 30 percent for 
service-connected hysterical neurosis, prior to July 21, 
1997.

11.  Entitlement to an increased rating for service-connected 
hysterical neurosis, currently evaluated 50 percent 
disabling.

12.  Entitlement to a rating in excess of 10 percent for 
service-connected myositis of the lumbosacral spine, prior to 
July 21, 1997.

13.  Entitlement to an increased rating for service-connected 
myositis of the lumbosacral spine, currently evaluated 20 
percent disabling.

14.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

15.  Entitlement to a compensable evaluation for otitis 
externa.

16.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


WITNESSES AT HEARING ON APPEAL

Appellant, his sister and a friend


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
April 1971.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) San Juan, Puerto Rico Regional Office (RO).  The 
veteran testified at a hearing before a member of the Board 
in May 1993 and before a Hearing Officer at the RO in May 
2000.  The Board of Veterans' Appeals (Board) remanded the 
case in January 1991 and August 1994 for additional 
development of the record.  The case was also remanded in 
December 1998 for scheduling of a hearing before a Member of 
the Board at the RO requested by the veteran.  In January 
2002, the veteran cancelled his request for a hearing before 
a Member of the Board at the RO.  The record shows that he 
failed to appear for hearings scheduled in January and August 
2002.  

In April 2002, the veteran raised the issues of an earlier 
effective date for the grant of benefits from 1970 to the 
present, and entitlement to special monthly compensation from 
1970 to the present.  Those issues are referred to the RO for 
the appropriate action.  


REMAND

Since the issuance of the statement of the case in January 
2002, additional VA and private medical records were received 
which have not considered by the RO.  This evidence includes 
treatment records for schizophrenia, a cervical condition, 
degenerative joint disease, peripheral neuropathy and PTSD.  
Those records also include assessment regarding the veteran's 
inability to work.  The RO is required to issue a 
supplemental statement of the case (SSOC) if it receives 
additional pertinent after issuance of the most recent 
statement of the case.  38 C.F.R. § 19.31 (2002).  The RO has 
not issued a SSOC for these issues and the case must be 
remanded for that action.

The Board has reviewed the entire record and finds that 
additional development is required.  In light of the need to 
remand the case for the issuance of the SSOC, the RO must 
accomplish the following development prior to returning the 
case to the Board.  The RO must also assure that all other 
appropriate development is undertaken in this case.

In the August 1994 remand, the Board instructed the RO to 
obtain the records of the Social Security Administration 
(SSA) pertaining to the veteran.  In November 1994, the RO 
sent a letter to the SSA requesting those records.  No 
response was received from the SSA and the RO has not 
complied with the Board's instructions to obtain those 
records.  In April 1994, the veteran again indicated that he 
was receiving SSA benefits, stating that he was received an 
award in December 1994.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
includes an obligation to obtain the records of a Social 
Security Administration adjudication awarding disability 
benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
full compliance with the remand directive was not 
accomplished, the case must again be remanded for the 
necessary information and development.  Stegall v. West, 11 
Vet. App. 268 (1998).

The veteran has indicated that he has received private 
medical treatment from Dr. Rodriquez-Gomez.  In a January 
2002 statement, Dr. Rodriquez-Gomez stated that he had 
treated the veteran since 1980 and that the veteran is unable 
to work.  The claims file contains records dated from April 
1980 to November 1994 are in the claims file, but that no 
records dated after November 1994 have been obtained.  The RO 
should obtain those records from Dr. Rodriquez-Gomez.

The veteran is seeking increased ratings for the service-
connected hysterical neurosis and myositis of the lumbar 
spine.  The most recent examinations pertaining to those 
disabilities were performed in March 2001.  Each examiner 
indicated that the claims file was not provided for review 
prior to the examination.  As noted above, there is now 
evidence in the record from both VA and private medical 
providers that the veteran is unable to work due to his 
disabilities.  The duty to assist requires conducting a 
thorough and contemporaneous medical examination, one which 
takes into account the record of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
The veteran should be afforded additional VA examinations 
regarding his psychiatric and orthopedic disabilities to 
determine the current extent of those disabilities and to 
determine their effect on his employability.  The RO should 
also afford the veteran examinations to assess the current 
severity of the service-connected hearing loss and otitis 
externa.  The RO must insure that the claims file is provided 
to each examiner.

The veteran is seeking service connection for PTSD, in 
addition to his service-connected hysterical neurosis.  
Although the most recent VA psychiatric examination did not 
include a diagnosis of PTSD, there are VA and private 
outpatient treatment records showing treatment for diagnosed 
PTSD.  In March 2001, the veteran submitted a stressor 
statement and a copy of a December 1989 response from the 
Department of the Army, U.S. Army and Joint Services 
Environmental Support Group (now U.S. Armed Services Center 
for Research of Unit Records (USACRUR)) pertaining to the 
veteran's unit's activities in Vietnam.  As noted above, the 
most recent VA psychiatric examination was conducted without 
review of the veteran's claims folder.  The additional 
psychiatric examination of the veteran should include an 
opinion from the examiner as to whether the veteran suffers 
from PTSD in addition to his service-connected psychiatric 
disorder and, if so, whether there is a link between PTSD and 
any established in-service stressor.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The veteran should be contacted and 
requested to sign and submit a consent 
form for the release to VA of records of 
Dr. Angel Luis Rodriquez-Gomez.  When the 
consent form is received, the RO should 
contact the Dr. Rodriquez-Gomez and 
request copies of all records concerning 
treatment of the veteran dated from 
November 1994 to the present.  All 
records obtained should be associated 
with the claims folder.

3.  The RO should obtain copies of all VA 
outpatient records concerning treatment 
of the veteran's disabilities from 
November 2001 to the present time.  All 
records obtained should be associated 
with the claims folder.

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  After the above-mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his lumbar myositis.  
Such tests as the examiner deems 
necessary should be performed, including 
range of motion studies.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should comment 
upon the effects of the veteran's 
service-connected disability on ordinary 
activity and on how the disability 
impairs him functionally.  The examiner 
should evaluate and describe in detail 
the effect of the veteran's service-
connected disability on his industrial 
capability.  The examiner should render 
an opinion as to whether the service-
connected disability alone prevents 
employment.

The examiner should be asked to determine 
whether the lumbar spine exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

6.  After the above-mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
current extent of his service-connected 
hysterical neurosis and whether the 
veteran has PTSD due to any in-service 
stressors.  The claims folder must be 
made available to the examiner for review 
before the examination.  

The examiner should set forth a diagnosis 
for each currently found psychiatric 
disorder.  All indicated testing should 
be done in this regard.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examiner should report a full multiaxial 
diagnosis, to include a GAF score on Axis 
V.  In addition, it is requested that the 
examiner offer an opinion as to the 
degree of social and industrial 
inadaptability caused by the service-
connected hysterical neurosis alone and 
state whether the service-connected 
hysterical neurosis along prevents 
employment.

If a PTSD diagnosis is warranted, the 
examiner should identify the established 
in-service stressor, if any, considered 
sufficient to produce PTSD.  The examiner 
should also state whether there is a link 
between the veteran's current psychiatric 
symptomatology and any established in-
service stressor.

7.  After the above-mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA ear 
disease examination, to include an 
audiological examination.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should 
describe all manifestations of the 
veteran's service-connected otitis media 
and should note whether there is 
swelling, dry and scaly or serous 
discharge, and itching requiring frequent 
and prolonged treatment.

The audiology examination to determine 
the current extent of the veteran's 
service-connected bilateral hearing loss 
must be adequate for rating purposes, and 
the results must be included with the 
examination report.

8.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Each issue currently in 
appellate status must be adjudicated by 
the RO.  If the decision remains adverse 
to the appellant, he should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



